USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
VICTOR LOPEZ AND ON BEHALF OF DOC #: | —
HIMSELF AND ALL OTHER PERSONS DATE FILED: __ 2/5/2020
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 9908 (AT)

YARD HOUSE USA, INC.. ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters, ECF Nos. 12, 13, it is hereby ORDERED
that:

1. By March 2, 2020, Defendant shall file its motion to dismiss;
2. By March 23, 2020, Plaintiff shall file his opposition; and
3. By April 6, 2020, Defendant shall file its reply, if any.

The initial pretrial conference scheduled for February 6, 2020, at 1:00 p.m. is not
adjourned.

SO ORDERED.

Dated: February 5, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
